Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoama (U.S. Pub 2015/0248419 A1), in view of Amazon S3 Glacier Developer Guide API Version 2012-06-01 (hereafter S3 Glacier)
Claim 1
Motoyoama discloses a method executed by a hardware processor to provide content immutability, the method comprising: 
providing an administrative user interface, create a preservation policy defining an item to be preserved based on one or more item properties ([0052], line 5-8, “… document retention manger 110 is configured with a graphical user interface (GUI) 300, a retention policy editor 302 and a retention policy auditor 304…" [0053], line 3-6, “… retention policy editor 302 allows users to create document retention policy data 306, such as the document retention policy data contained in table 200, through the use of various editing controls…” [0050, line 1-6, "... FIG. 2, table 200 includes a document retention classification column, a deletion criteria column, a document type column ("O"=official; "P"=private) and a classification description column. Each row of table 200 specifies a retention policy for a particular document retention classification…” <examiner note: the document retention manager in fig. 3 is GUI to allow user/customer to define retention policy for certain data type/classification. For instance, documents with classification L1 is meeting records are retained for 5 years since creation date before they are discarded/deleted/erased>)

    PNG
    media_image1.png
    269
    564
    media_image1.png
    Greyscale


However, Motoyoama does not explicitly disclose
providing a second control for configuring a preservation lock, the preservation lock defining a period of time to prevent one of alteration and revocation of the presentation policy; 
in response to detecting a selection of a third control included in the administrative user interface, enabling the preservation policy; and

S3 Glacier discloses
in response to detecting a selection of a first control (Initiate Vault Lock) to create a preservation policy defining an item to be preserved based on one or more item properties, providing a second control (In-process state) for configuring a preservation lock, the preservation lock defining a period of time to prevent one of alteration and revocation of the presentation policy (pg. 66, Locking a Vault by Using the Amazon S3 Glacier API, "... To lock your vault... you ﬁrst call Initiate Vault Lock ... with a vault lock policy that speciﬁes the controls you want to deploy. Initiate Vault Lock... attaches the policy to your vault, transitions the vault lock to the in-progress state, and returns a unique lock ID. After the vault lock enters the in-progress state, you have 24 hours to complete the lock by calling Complete Vault Lock... with the lock ID...” pg. 65, Vault Locking Overview,"... S3 Glacier Vault Lock allows you to easily deploy and enforce compliance controls for individual S3 Glacier vaults with a vault lock policy. You can specify controls such as “write once read many” (WORM)in a vault lock policy and lock the policy from future edits. Once locked, the policy can no longer be changed..." pg. 136, Amazon S3 Glacier Access Control with Vault Lock Policies, "... As an example of a Vault Lock policy, suppose that you are required to retain archives for one year before you can delete them. To implement this requirement, you can create a Vault Lock policy that denies users permissions to delete an archive until the archive has existed for one year. You can test this policy before locking it down. After you lock the policy, the policy becomes immutable..." <examiner note: S3 Glacier allows user to configure vault lock policies. Once the vault lock policy is locked, the policy is immutable for defined period (e.g., a year)   ; 
in response to detecting a selection of a third control (Complete Vault Lock), enabling the preservation policy (pg. 187, section, Complete Vault Lock (POST lockId) Description, "... This operation completes the vault locking process by transitioning the vault lock from the InProgress state to the Locked state, which causes the vault lock policy to become unchangeable..." <examiner note: using the Complete Vault Lock to enable the vault lock policy>); and
in response to enablement of the preservation policy, disabling one or more controls for altering or revoking the preservation lock for the duration of the preservation lock (pg. 180, Abort Vault Lock (DELETE lock-policy) Description, "... This operation stops the vault locking process if the vault lock is not in the Locked state. If the vault lock is in the Locked state when this operation is requested, the operation returns an AccessDeniedException error. Stopping the vault locking process removes the vault lock policy from the speciﬁed vault...” <examiner note: when the vault lock policy is locked, the policy is immutable with change, modification, or delete to the policy>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply vault lock policy as disclosed by S3 Glacier into Motoyoama because Motoyoama does not explicitly disclose the policy is locked. By 
Claim 2
Claim 1 is included, Motoyoama discloses wherein the item includes one or more of a mailbox, an email message, a site, a document, a file, a folder, and third-party data ([0041], line 2-7, “… As used herein, the term "electronic document" and "document" refer to any type of digital information. Examples of digital information include, without limitation, email, text data in any format, computer-generated content, multimedia data, video data, voice data, or image data…”) 
Claim 3
Claim 1 is included, Motoyama discloses wherein the one or more item properties include an organization, a group, a user, a location, a folder type, a file type, a document type, and a data type ([0041], line 2-7, “… As used herein, the term "electronic document" and "document" refer to any type of digital information. Examples of digital information include, without limitation, email, text data in any format, computer-generated content, multimedia data, video data, voice data, or image data…” fig. 2, document retention classification (description of each classification in classification description column)

    PNG
    media_image1.png
    269
    564
    media_image1.png
    Greyscale


Claim 4
Claim 1 is included, Motoyoama discloses enabling the preservation policy and one or more other preservation policies to be displayed and managed through the administrative user interface ([0052], line 5-8, “… document retention manger 110 is configured with a graphical user interface (GUI) 300, a retention policy editor 302 and a retention policy auditor 304…" [0053], line 3-6, “… retention policy editor 302 allows users to create document retention policy data 306, such as the document retention policy data contained in table 200, through the use of various editing controls…”)
Claim 5 
Claim 1 is included, Motoyoama discloses iteratively updating the administrative user interface to indicate a current status of the preservation policy and the one or more other preservation policies ([0053], line 7-11, “… a user may retrieve existing document retention policy data 306... Users may then edit the document retention policy data… and store the edited data in the document retention policy data 306….” [0054], line 21-32, “…retention policy auditor 304 may be configured to provide document retention policy data 306 to network device 102 in response to document retention policy data 306 being updated. For example, suppose that a user updates document retention policy data 306 using retention policy editor 302. An administrator may determine that document retention policy data 306 needs to be updated to reflect a change in a document retention policy. According to one embodiment of the invention, retention policy auditor 304 is configured to automatically detect that document retention policy data 306 has been updated and provide the updated document retention policy data 306 to network device 102…” <examiner note: user updates the document retention policy data, the updated document retention policy data is distributed to network devices>)
Claim 8
Claim 1 is included, Motoyoama discloses wherein disabling the one or more controls associated with the preservation policy comprises: disabling a control configured to decrease the duration of the preservation lock; disabling another control configured to remove the item from the preservation policy ([0052], line 5-8, “… document retention manger 110 is configured with a graphical user interface (GUI) 300, a retention policy editor 302 and a retention policy auditor 304…" [0053], line 3-6, “… retention policy editor 302 allows users to create document retention policy data 306, such as the document retention policy data contained in table 200, through the use of various editing controls…” fig. 2 <examiner note: user configures delete criteria for each type of document to prevent/disable discarding the document when the delete criteria is not satisfied>); and disabling a further control configured to revoke one or more of the preservation lock and the preservation policy.

Claim 8 is included, Motoyoama discloses providing an error message to be displayed through the administrative user interface in response to detecting an attempt to actuate at least one of the control, the other control ([0074], line 8-10, “… If an error prevents document manager 604 from obtaining the current version of document retention policy data from, document retention manger 110, the document manager 604 may use the current version of document retention policy data 614 available on network device 102. …”), and the further control. 
Claim 12
Claim 1 is included, Motoyoama discloses maintaining a control configured to add one or more other items to the preservation policy (fig. 2 table 200 include additional policy for additional data items)
Claim 13
Motoyoama discloses a system to provide content immutability, the system comprising (fig. 19):
a memory configured to store instructions (fig. 19, processor 1904); and 
one or more hardware processors coupled to the memory, the one or more processors configured to execute, in conjunction with the instructions stored in the memory (fig. 19, main memory 1906, and storage device 1910), a compliance application and a preservation module integrated with the compliance application, wherein the preservation module is configured to (fig. 19, main memory 1906, storage device 1910): 
provide an administrative user interface, modify a preservation policy defining an item to be preserved based on one or more item properties ([0052], line 5-8, “… document retention manger 110 is configured with a graphical user interface (GUI) 300, a retention policy editor 302 and a retention policy auditor 304…" [0053], line 3-6, “… retention policy editor 302 allows users to create document retention policy data 306, such as the document retention policy data contained in table 200, through the use of various editing controls…” [0050, line 1-6, "... FIG. 2, table 200 includes a document retention classification column, a deletion criteria column, a document type column ("O"=official; "P"=private) and a classification description column. Each row of table 200 specifies a retention policy for a particular document retention classification…” <examiner note: the document retention manager in fig. 3 is GUI to allow user/customer to define retention policy for certain data type/classification. For instance, documents with classification L1 is meeting records are retained for 5 years since creation date before they are discarded/deleted/erased. Further, editing control allows user to manipulate the policy>);
However, Motoyoama does not explicitly disclose
in response to detecting a selection of a first control to modify a preservation policy defining an item to be preserved based on one or more item properties, provide a second control for configuring a preservation lock, the preservation lock defining a period of time to prevent one of alteration and revocation of the presentation policy; 

in response to enabling the preservation policy, disable one or more controls for altering or revoking the preservation lock.  

S3 Glacier discloses 
in response to detecting a selection of a first control (Initiate Vault Lock) to modify a preservation policy defining an item to be preserved based on one or more item properties, provide a second control (In-process state) for configuring a preservation lock, the preservation lock defining a period of time to prevent one of alteration and revocation of the presentation policy (pg. 66, Locking a Vault by Using the Amazon S3 Glacier API, "... To lock your vault... you ﬁrst call Initiate Vault Lock ... with a vault lock policy that speciﬁes the controls you want to deploy. Initiate Vault Lock... attaches the policy to your vault, transitions the vault lock to the in-progress state, and returns a unique lock ID. After the vault lock enters the in-progress state, you have 24 hours to complete the lock by calling Complete Vault Lock... with the lock ID...” pg. 65, Vault Locking Overview,"... S3 Glacier Vault Lock allows you to easily deploy and enforce compliance controls for individual S3 Glacier vaults with a vault lock policy. You can specify controls such as “write once read many” (WORM)in a vault lock policy and lock the policy from future edits. Once locked, the policy can no longer be changed..." pg. 136, Amazon S3 Glacier Access Control with Vault Lock Policies, "... As an example of a Vault Lock policy, suppose that you are required to retain archives for one year before you can delete them. To implement this requirement, you can create a Vault Lock policy that denies users permissions to delete an archive until the archive has existed for one year. You can test this policy before locking it down. After you lock the policy, the policy becomes immutable..." <examiner note: S3 Glacier allows user to configure vault lock policies. The In-process state allows user to modify and validate the policy before it goes to effect. Once the vault lock policy is locked, the policy is immutable for defined period (e.g., a year); 
in response to detecting selection of a third control (Complete Vault Lock), enable the preservation policy (pg. 187, section, Complete Vault Lock (POST lockId) Description, "... This operation completes the vault locking process by transitioning the vault lock from the InProgress state to the Locked state, which causes the vault lock policy to become unchangeable..." <examiner note: using the Complete Vault Lock to enable the vault lock policy>); and
in response to enabling the preservation policy, disable one or more controls for altering or revoking the preservation lock (pg. 180, Abort Vault Lock (DELETE lock-policy) Description, "... This operation stops the vault locking process if the vault lock is not in the Locked state. If the vault lock is in the Locked state when this operation is requested, the operation returns an AccessDeniedException error. Stopping the vault locking process removes the vault lock policy from the speciﬁed vault...” <examiner note: when the vault lock policy is locked, the policy is immutable with change, modification, or delete to the policy>).  

Claim 13 is included, Motoyoama discloses wherein the one or more hardware processers are further configured to: synchronize the preservation policy with one or more collaboration services associated with the one or more hardware processers through a communication interface ([0054], line 10-12, “… document retention manger 110 may be configured to provide document retention policy data 306 to network devices based upon schedule data contained in audit schedule data 308…” <examiner note: the policy data 306/preservation policy is distributed to other network devices>)
Claim 15
Claim 13 is included, Motoyoama discloses wherein the one or more hardware processers are configured to one of: preserve the item upon detection of a modification to the content of the item; and preserve the item upon receipt of the item ([0064], “… in response to detecting a request to access a particular electronic document stored on a network device, a document retention policy and a document security policy are applied to the particular electronic document. If, based upon application of the document retention policy to the particular electronic document, a determination is made that the particular electronic document is to be deleted, then the particular electronic document is deleted from the network device. If, based upon application of the document security policy to the particular electronic document, a determination is made that access to the particular electronic document should be denied, then access to the particular electronic document is denied...”)
Claim 16
 wherein the one or more hardware processers are further configured to: combine the preservation policy with a retention policy such that the item is deleted in accordance with the retention policy after the duration of the preservation lock has expired (<examiner note: referring to document retention policy data in table 200 include retention period/retention policy for each type of data. The document can be deleted when the deletion criteria is satisfied>)
Claim 17
Claim 13 is included, Motoyoama discloses wherein the one or more hardware processers are further configured to: retrieve third party data from external sources based on a customer-defined scope of third party data to be protected by the preservation policy; and add the third party data to the preservation policy such that the third party data is preserved ([0041], line 2-7, “… As used herein, the term "electronic document" and "document" refer to any type of digital information. Examples of digital information include, without limitation, email, text data in any format, computer-generated content, multimedia data, video data, voice data, or image data…” [0051], “… any number and types of document retention classifications and deletion criteria may be used, depending upon the requirements of a particular implementation, and the invention is not limited to any particular number or types of document retention classifications or deletion criteria. For example, as described above, the deletion criteria may specify a time duration that may be applied on a document-by-document basis, based upon the creation date or storage date of the electronic documents…”)
Claim 18
a non-transitory computer readable memory device with instructions stored thereon to provide content immutability, the instructions comprising (fig. 19, main memory): 
providing an administrative user interface to add a new item to a preservation policy defining an item to be preserved based on one or more item properties ([0052], line 5-8, “… document retention manger 110 is configured with a graphical user interface (GUI) 300, a retention policy editor 302 and a retention policy auditor 304…" [0053], line 3-6, “… retention policy editor 302 allows users to create document retention policy data 306, such as the document retention policy data contained in table 200, through the use of various editing controls…” [0050, line 1-6, "... FIG. 2, table 200 includes a document retention classification column, a deletion criteria column, a document type column ("O"=official; "P"=private) and a classification description column. Each row of table 200 specifies a retention policy for a particular document retention classification…” <examiner note: the document retention manager in fig. 3 is GUI to allow user/customer to define retention policy for certain data type/classification. When user creates policy C3 in fig.3, document types O (i.e., official, temporary documents are added to this policy C3>)
However, Motoyoama does not explicitly disclose
in response to detecting a selection of a first control included in the administrative user interface , providing a second control for configuring a preservation lock, the preservation lock defining a period of time to prevent one of alteration and revocation of the presentation policy; 

in response to enabling the preservation policy, disabling one or more controls for altering or revoking the preservation lock for the duration of the preservation lock.  
S3 Glacier discloses
in response to detecting a selection of a first control (Initiate Vault Lock), providing a second control (In-process state) for configuring a preservation lock, the preservation lock defining a period of time to prevent one of alteration and revocation of the presentation policy (pg. 66, Locking a Vault by Using the Amazon S3 Glacier API, "... To lock your vault... you ﬁrst call Initiate Vault Lock ... with a vault lock policy that speciﬁes the controls you want to deploy. Initiate Vault Lock... attaches the policy to your vault, transitions the vault lock to the in-progress state, and returns a unique lock ID. After the vault lock enters the in-progress state, you have 24 hours to complete the lock by calling Complete Vault Lock... with the lock ID...” pg. 65, Vault Locking Overview,"... S3 Glacier Vault Lock allows you to easily deploy and enforce compliance controls for individual S3 Glacier vaults with a vault lock policy. You can specify controls such as “write once read many” (WORM)in a vault lock policy and lock the policy from future edits. Once locked, the policy can no longer be changed..." pg. 136, Amazon S3 Glacier Access Control with Vault Lock Policies, "... As an example of a Vault Lock policy, suppose that you are required to retain archives for one year before you can delete them. To implement this requirement, you can create a Vault Lock policy that denies users permissions to delete an archive until the archive has existed for one year. You can test this policy before locking it down. After you lock the policy, the policy becomes immutable..." <examiner note: S3 Glacier allows user to configure vault lock policies. Once the vault lock policy is locked, the policy is immutable for defined period (e.g., a year); 
in response to detecting a selection of a third control (Complete Vault Lock), enabling the preservation policy (pg. 187, section, Complete Vault Lock (POST lockId) Description, "... This operation completes the vault locking process by transitioning the vault lock from the InProgress state to the Locked state, which causes the vault lock policy to become unchangeable..." <examiner note: using the Complete Vault Lock to enable the vault lock policy>); and 
in response to enabling the preservation policy, disabling one or more controls for altering or revoking the preservation lock for the duration of the preservation lock (pg. 180, Abort Vault Lock (DELETE lock-policy) Description, "... This operation stops the vault locking process if the vault lock is not in the Locked state. If the vault lock is in the Locked state when this operation is requested, the operation returns an AccessDeniedException error. Stopping the vault locking process removes the vault lock policy from the speciﬁed vault...” <examiner note: when the vault lock policy is locked, the policy is immutable with change, modification, or delete to the policy>).  
Claim 19
Claim 18 is included, Motoyoama discloses the instructions further comprising; auditing the preservation policy to determine compliance with industry regulations ([0054], line 33-40, “… Audit report data 310 may include data that indicates details about the providing of document retention policy data 306 to network devices, such as network device 102. For example, audit report data 310 may indicate that a particular version of document retention policy data 306 was provided to network device 102. Audit report data 310 may also include data that indicates the results of a document retention policy audit conducted at one or more network devices, either alone or in conjunction with the application of document security policies to electronic documents in response to access requests, as described in more detail hereinafter…”)
Claim 20
Claim 18 is included, Motoyoama discloses enabling the item and one or more other items within the preservation policy to be queried (0061, line 1-4, “… in response to detecting a request to access a particular electronic document stored on a network device, a document retention policy and a document security policy are applied to the particular electronic document…")


Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoama (U.S. Pub 2015/0248419 A1),  in view of Amazon S3 Glacier Developer Guide API Version 2012-06-01 (hereafter S3 Glacier), as applied to claim 1, and further in view of Hochberg (U.S. Pub 2005/0055518 A1)
Claim 6

	Hochberg discloses collecting metadata associated with the preservation lock: and providing the metadata to be displayed through the administrative user interface ([0031] Modification Protection 39: A flag indicating whether modifications to attributes can be made, such as permissions, ownership, etc. Although this setting is shown as applied to a specific object, a modification protection setting can be used to apply to all objects or to a group of objects…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include retention protection setting disclosed by Hochberg into Motoyoama to allow or deny accessing and modifying the document retention policy.
Claim 7
Claim 6 is included, Hochberg discloses wherein the metadata includes a date and a time the preservation lock was initiated, a user who created the preservation lock, one or more items preserved by the preservation lock, and the duration of the preservation lock ([0036] retention period 58: indicates the duration of the retention period associated with the policy…”)
Claim 10
Claim 8 is included, however, Motoyoama does not disclose: re-enabling the other control and the further control after the duration of the preservation lock has expired.
 re-enabling the other control and the further control after the duration of the preservation lock has expired ([0045], line 1-7, “… FIG. 7 illustrates operations the archive program 12 performs to handle a request to modify an attribute or archive policy for an archive object in the archival storage 4. Upon receiving (at block 200) the request to modify an attribute or archival policy for a specified object, if (at block 202) the request is to modify an attribute of the specified object and if (at block 204) the modification protection setting 39 is "on", then the request to modify the attribute of object is denied (at block 206); else, if the modification protection setting is "off", the modification to the attribute is allowed (at block 208)… <examiner note: the retention protection setting 16 is turned on and off>)
Claim 11
Claim 3 is included, however, Motoyoama does not explicitly disclose maintaining a control configured to increase the duration of the preservation lock.
	Hochberg discloses maintaining a control configured to increase the duration of the preservation lock ([0045], line 16-26, “… if… the retention protection setting 16 is "on", then the modification can only proceed if (at block 214) it is a request to increase the retention period...”)

Response to Arguments
Section I – pg. 8-9
	Applicant’s arguments with respect to 1-20 with respect to “Meet Regulatory Storage Requirement with Amazon Glacier Vault Lock” have been considered but are moot 
Section II – Double Patenting – pg. 9
	Double Patenting is held.
Section III – Claim Changes = pg. 9-10
The amendment is supported by original specification
Section IV – Claim Rejections – 35 U.S.C  101 – pg. 11
	The rejections to claim 13-17 and 18-20 are withdrawn
Section V – Claim Rejections 35 U.S.C 103 – pg. 11-12
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167